 327 NLRB No. 1201NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Leisure Centers, Incorporated d/b/a Grand RiverVillage and Local 243, International Brother-hood of Teamsters, AFLŒCIO.  Case 7ŒCAŒ41570February 12, 1999DECISION AND ORDERBY MEMBERS FOX, HURTGEN, AND BRAMEPursuant to a charge filed on November 27, 1998, theGeneral Counsel of the National Labor Relations Boardissued a complaint on December 23, 1998, alleging that
the Respondent has violated Section 8(a)(5) and (1) of
the National Labor Relations Act by refusing the Union™s
request to bargain and to furnish relevant and necessary
information following the Union™s certification in Case
7ŒRCŒ20797.  (Official notice is taken of the ﬁrecordﬂ in
the representation proceeding as defined in the Board™s
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).)  The Respondentfiled an answer admitting in part and denying in part theallegations in the complaint.On January 19, 1999, the General Counsel filed a Mo-tion for Summary Judgment.  On January 22, 1999, theBoard issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain and to furnish information that is relevant and nec-essary to the Union™s role as bargaining representative,but attacks the validity of the certification on the basis of
the Board™s overruling of the challenge to the ballot of
employee Justin West in the representation proceeding.
Specifically, the Respondent reiterates its contentions,
raised and rejected in the representation case, that West
was ineligible to vote because he was a statutory guard
and, in any event, was not employed by the Respondent
on the date of the election.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find there are no factual issues warranting ahearing regarding the Union™s request for information.The complaint alleges, and the Respondent admits, that
the Union requested the following information from the
Respondent on November 9, 1998:(1) Current name and address of all current employees.(2) Wage rates of all current employees.(3) Copy of the current insurance and pension pro-grams under which the employees are covered.(4) Copy of the current policy for vacation, holidays,and sick days.In its answer, the Respondent relies on its challenge tothe Union™s certification as a defense to its refusal toprovide the Union with the requested information.  Fur-ther, the Respondent contends that the requested infor-mation is ﬁconfidential and proprietary and cannot bedisclosed.ﬂ  It is well established that the foregoing type
of compensation and employment information sought by
the Union, including unit employees™ home addresses, is
presumptively relevant for purposes of collective bar-gaining and must be furnished on request unless its rele-vance is rebutted.1  The Respondent has not attempted torebut the relevance of the information requested by theUnion.  In addition, the Respondent™s claim that the re-quested information is confidential and proprietary isunsupported and does not raise an issue warranting a
hearing.  We therefore find that no material issues of fact
exist with regard to the Respondent™s refusal to furnish
the information sought by the Union.  See Verona Dye-stuff Division, 233 NLRB 109, 110 (1977).Accordingly, we grant the Motion for Summary Judg-ment and will order the Respondent to bargain with theUnion and to furnish the Union with the information itrequested.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporationwith an office and facility in Farmington Hills, Michigan,has been engaged in the operation and management of an
assisted living facility.  During the 12-month period
ending December 31, 1997, the Respondent, in conduct-ing its business operations described above, derivedgross revenues in excess of $500,000, and purchasedsupplies valued in excess of $10,000 from suppliers lo-cated outside the State of Michigan and caused thosesupplies to be shipped directly to its Farmington Hills,
Michigan facility.  We find that the Respondent is an
employer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Union is a                                                       1 See, e.g., U.S. Family Care San Bernardino, 315 NLRB 108(1994); Trustees of Masonic Hall, 261 NLRB 436 (1982); and MobayChemical Corp., 233 NLRB 109 (1977). DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2labor organization within the meaning of  Section 2(5) ofthe Act.2II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held April 5, 1996, the Unionwas certified on October 28, 1998, as the exclusive col-lective-bargaining representative of the employees in thefollowing appropriate unit:All full-time and regular part-time employees em-ployed by Respondent at its facility located at 36550Grand River, Farmington Hills, Michigan, including
dietary employees, wait staff, cooks, dishwashers,
housekeepers, maintenance employees and catered lifeemployees; but excluding dining room supervisors,beauty salon employees, office clerical employees,
confidential employees, professional employees,guards and supervisors as defined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainSince November 9, 1998, the Union has requested theRespondent to bargain and to furnish the informationdescribed above, and, since November 20, 1998, the Re-spondent has refused.  We find that this refusal consti-tutes an unlawful refusal to bargain in violation of Sec-tion 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after November 20, 1998, to bar-gain with the Union as the exclusive collective-bargaining representative of employees in the appropriateunit and to furnish the Union requested information, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understanding
in a signed agreement.  We also shall order the Respon-dent to furnish the Union the information requested by iton November 9, 1998.                                                       2 The Respondent™s answer and response to the Notice to ShowCause contend that the complaint™s jurisdictional allegations are defec-tive because they allege commerce facts for the calendar year endingDecember 31, 1997, and the alleged unfair labor practices occurred inNovember 1998.  The Respondent, however, stipulated to the Board™s
jurisdiction over it in the representation case, and the Respondent™sanswer admits the factual bases of the Board™s assertion of jurisdictionset forth in the complaint.  Further, the Respondent does not assert that
its revenues and purchases for 1998 dropped below the Board™s discre-tionary jurisdictional standards.  Accordingly, we find no merit in theRespondent™s contentions regarding the jurisdictional issue.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Leisure Centers, Incorporated d/b/a GrandRiver Village, Farmington Hills, Michigan, its officers,
agents, successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with Local 243, InternationalBrotherhood of Teamsters, AFLŒCIO, as the exclusivebargaining representative of the employees in the bar-gaining unit, and refusing to furnish the Union informa-tion that is relevant and necessary to its role as the exclu-sive bargaining representative of the unit employees.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employment,
and if an understanding is reached, embody the under-standing in a signed agreement:All full-time and regular part-time employees em-ployed by Respondent at its facility located at 36550Grand River, Farmington Hills, Michigan, including
dietary employees, wait staff, cooks, dishwashers,housekeepers, maintenance employees and catered lifeemployees; but excluding dining room supervisors,
beauty salon employees, office clerical employees,
confidential employees, professional employees,guards and supervisors as defined in the Act.(b)  On request, furnish the Union information that isrelevant and necessary to its role as the exclusive repre-sentative of the unit employees, including the informa-tion requested by it on November 9, 1998.(c)  Within 14 days after service by the Region, post atits facility in Farmington Hills, Michigan, copies of theattached notice marked ﬁAppendix.ﬂ3  Copies of the no-tice, on forms provided by the Regional Director for Re-                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ GRAND RIVER VILLAGE3gion 7, after being signed by the Respondent™s author-ized representative, shall be posted by the Respondentand maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, the
Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since November20, 1998.(d)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  February 12, 1999Sarah M. Fox,                                 MemberPeter J. Hurtgen,                             MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Local 243, Inter-national Brotherhood of Teamsters, AFLŒCIO, as theexclusive representative of the employees in the bar-gaining unit, and WE WILL NOT refuse to furnish the Unioninformation that is relevant and necessary to its role asthe exclusive bargaining representative of the unit em-ployees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL , on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time employees em-ployed by us at our facility located at 36550 GrandRiver, Farmington Hills, Michigan, including dietaryemployees, wait staff, cooks, dishwashers, housekeep-ers, maintenance employees and catered life employ-ees; but excluding dining room supervisors, beauty sa-lon employees, office clerical employees, confidentialemployees, professional employees, guards and super-visors as defined in the Act.WE WILL provide the Union with the information it re-quested on November 9, 1998.LEISURE CENTERS, INCORPORATED D/B/AGRAND RIVER VILLAGE